                              United States District Court
                            Western District of North Carolina
                                   Statesville Division

 TRISTEENA HASSAN,                      )            JUDGMENT IN CASE
                                        )
               Plaintiff,               )              5:19-cv-00125-MR
                                        )
                  vs.                   )
                                        )
 ANDREW M. SAUL,                        )
 Commissioner of Social Security,       )
                                        )
              Defendant.                )

DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s January 22, 2021 Order.

                                               January 22, 2021




         Case 5:19-cv-00125-MR Document 19 Filed 01/22/21 Page 1 of 1
